Title: To George Washington from Israel Shreve, 29 June 1794
From: Shreve, Israel
To: Washington, George


               
                  Dear Sir,
                  Fayette County Pennsylvania 29th June 1794
               
               A few days ago Mr Samuel Jackson of Redstone Informed me that Last Winter your Excellency offered your tract of Land (whereon I Live) Commonly Called Washingtons Bottom Containing Sixteen hundred forty four Acres and a Quarter for Sale, at thirty Shillings ⅌ Acre One third the Purchace Money In hand paid, the Residue, On Interest untill paid.
               If Mr Jacksons <In>formation was right, and the Said Lands Still for Sale at that price, I would Wish to purchace It, And Engage to make the first payment the first day of April Next, and Give Bond and the Land In Security with Interest from that time untill paid, a few Lines from your Excellency with Information about the Matter will be Gratefully receivd, And Acknowledged as an Honour done me, If the Said Lands Is not Sold and yet to be Disposed of at the above Mentioned price, I desire the refusal of It upon this My promise to preform My offer, and where your Excellency Expects to be the first of September next, when I will Endeavour to Wate upon you, to Close the Bargan and Enter into the propper Writeings &c., My Lease will End the first day of April Next, and as I am on the Land It will Suit me to Buy almost better than any other person.
               A Letter Directed to me, by the post to Pittsburgh will come Directly to me. I am with unfeigned Respect your Excellencys Most Obedient, Servant,
               
                  Israel Shreve
               
             